Title: To George Washington from Adrienne, Marquise de Lafayette, 15 April 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

 

sir,
paris ce 15 april 1785

every mark of your kindness, is very precious to me, and amidst all my feelings at the marquis’s return, I received an additional joy, by the obliging Letter, he brought me from you. I hope that during this Late stay at mount vernon, where he was so happy, he has found an opportunity, in some of your conversations, about domestic Life, to mention his wife and his children, and speak to you of the Sentimens, of attachment and tender respect to you, that grows with them, and with which their mother is so strongly impressed. how happy should I be, to meet with mrs Washington, to recall together, all the circumstances of the war, every period of our anguish, and of your glory, and to see our children playing together. wishing for so happy a moment, anastasie and Georges beg Leave, to send to the two youngest, miss Custis a toilett and a doll that is two play things with which my daughter is more delighted since two months, she is in possession of that she hopes, that her remembrance being some time mingled, with their entertainements, she may obtain some part in their frienship, whose she is so desirous of.
for the eldest miss Custis, we have so exalted an idea, of her reason and gravity, that we have only dared send to her a neeting bag, because she may with it, keep mrs Washington company, because I hear that she Likes this kind of work. we send master Georges also, an optick with different wiews; but we have been moved by a personal interest, making him this gift. I hope that Looking at it, he will become fond of travelling that his travels will conduct him, into france, and perhaps he may bring you and mrs Washington here. this idea is too delightful, to fix my mind upon it, without a founded hope. permit me only to Lament here that the marquis, could not obtain this favour, from you. at Least I hope to go my Self to america, at the marquis’s first journey. he is returned Loaded with every mark of kindness, and goodness, from all the united States, his heart is full of gratitude, and the mine partak it. I should be delighted to be a Witness of all this favours, but one of my greatest pleasure, would be to present to General Washington the hommage of the gratitude, and all the sentimens of the

great affection and regard with which I have the honour, to be sir your most humble and very most obedient servant

noailles de la fayette


Should I dare, beg you to pay my respects to your mother, I will certainly receive, an additional pleasure, in america, to present my self in person my respectful hommage.

